
QuickLinks -- Click here to rapidly navigate through this document


EX10.21


October 26, 2001

Barry Zwarenstein
Via-email

Dear Barry:

        Iomega is very pleased to offer the position of Vice President and Chief
Financial Officer position and look forward to you joining our team. We are
excited about our future and your contributions to our continued success. You
will be reporting directly to me and your work location shall be San Diego,
California. Our offer includes an annual base salary of $330,000 paid on a
bi-weekly basis. We would like your employment to begin on November 1, 2001.

        Your compensation package includes:

•Participation in the Iomega Incentive Bonus Program, with an annual incentive
target payment equal to 55% of your annual salary, subject to the terms of the
Bonus Program that includes potential payouts up to two times target level for
exceeding goals. 100% bonus pay-out (pro-rated from your date of employment) is
guaranteed for fiscal year 2001.

•An option to purchase 85,000 shares of Iomega stock with an exercise price
equal to the Fair Market Value on your start date; the Fair Market Value of the
stock is determined by the average of the high and low price on the day you
begin employment. These option shares will vest in four increments, 25% on your
first anniversary, 25% on your second anniversary, 25% on your third anniversary
and 25% on your fourth anniversary. You will also be eligible for additional
stock option grants on an annual basis subject to board of directors' approval.
The amount of these grants is dependent on factors such as number of shares
outstanding, the individual's level in Company and job performance. All options
are subject to the terms of a stock option agreement, which contains
non-competition and non-solicitation provisions.

•3 weeks PTO based on our current PTO policy. (The vacation policy is being
re-defined and once it is approved, your vacation will be based on the new
policy. We will guarantee you the equivalent of three weeks vacation and one
week of convertible sick time.)

•A comprehensive benefits package, including medical, dental, annual executive
physical, a 401(k) plan, paid time off and educational assistance, subject to
the terms and conditions of those plans.

•Participation in the Executive Life Insurance program at two times your annual
base salary, subject to medical underwriting.

•Participation in the Executive Long-Term Disability Program, subject to medical
underwriting.

•Participation in the Executive Tax Planning Services provided by Price
Waterhouse LLP.

•Participation in the Iomega Non-qualified Deferred Compensation Plan.

•Participation in a Change of Control Agreement as approved by the Board of
Directors.

Relocation Package

        You will receive the Iomega Executive Relocation Package (attached) for
your move to San Diego. You must complete your move by 8/1/03. We will pay
temporary living expenses as described below in San Diego through 6/30/03.
Iomega plans to administer the temporary living expenses as a non-taxable event.
In case these expenses would become a personal taxable liability for you, the
amount will be grossed-up.

•Air travel to/from San Diego each week for you and on a monthly basis for your
immediate family.

--------------------------------------------------------------------------------

•Company paid corporate furnished housing in San Diego.

•Use of company car while in San Diego.

Severance Pay

        If your employment is terminated or "constructively terminated"—other
than for "cause" as defined below—you will receive severance according to the
following schedule provided you have signed a separation agreement and full
release.

        —10 months base salary if severance is triggered prior to your
relocation to San Diego

        —12 months base salary if severance is triggered after your relocation
to San Diego.

        —In addition, should your severance be triggered at any time, you will
receive an additional 12 months' vesting on outstanding stock options.

        "Cause" means: a) A violation of law that would materially injure Iomega
or materially impact employee's ability to perform for Iomega, b) A material
breach of non-solicitation, non-competition or non-disclosure obligations owed
by employee to Iomega, or c) The commission of an act of fraud, embezzlement or
crime involving moral turpitude. "Constructively terminated" means: x) An
adverse alteration in the nature and status of employee's job responsibilities,
title or reporting structure, y) A material reduction in employee's annual base
salary, bonus plan, or any other benefit, or z) the relocation of employee's
primary work location more than 25 miles from San Diego, California.

        Barry, I recognize and share your position that Iomega's executive
package is under market in certain areas, specifically the stock option program,
Change in Control Agreement and executive benefits package. In Q1 2002, we are
presenting a proposal to the Compensation Committee for updates and improvements
to these items as part of our comprehensive executive compensation package and
we are confident that our proposals will be approved.

        The start of your employment is contingent upon: (a) your signature on
this letter (b) your signature on the Agreement for Employee use of Corporate
Information, and (c) proof of your eligibility to work in the United States and
(d) receipt by Iomega of a satisfactory background check.

        This offer for a position constitutes an at-will relationship with
Iomega. This means that both you and Iomega share the right to sever the
employment relationship at any time, for any reason or no reason, and with or
without notice.

        To accept this offer, please sign and return before October 26, 2001.
Please fax this signed offer letter and Agreement for Employee Use of Corporate
Information to Anna Aguirre at (858) 546-4771. If you have any questions please
contact me at (858) 546-4799.

        I look forward to you joining the Iomega team!

      Sincerely,           Werner T. Heid
President and CEO                 /s/  BARRY ZWARENSTEIN      

--------------------------------------------------------------------------------

Signed and Accepted   10/26/01

--------------------------------------------------------------------------------

Date

--------------------------------------------------------------------------------



QuickLinks


EX10.21

